DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2021 has been entered.
Response to Arguments
This Office Action is in response to the amendment filed on January 21, 2021.  As directed by the amendment, Claims 1, 7, and 20 have been amended.  Claim 24 is a new claim.  Claim 6 has been canceled.  Claims 1-5, 7-13, and 20-24 are pending in the instant application.
Regarding the Office Action filed on November 23, 2020:
Applicant has resolved all objections to the claims.  Therefore, those objections have been withdrawn.  However, additional objections have been found.  Please see below for more details.
Applicant’s arguments regarding the 35 USC 103 rejections have been fully considered but they are not persuasive.
Regarding the estimated parameters being constant, Applicant argues that Banner lacks the estimated respiratory parameters being constant over the time window (Remarks: Page 8).

Regarding estimation of Rrs, Applicant argues Banner does not disclose the estimation of Rrs being based upon the estimated value of Ers or Crs (Remarks: Page 8).
Examiner respectfully disagrees with this argument.  Banner discloses an equation where Rrs is estimated based on the Crs (Banner: paragraph 0127).  Additional equations appear to show the relationship between Rrs and Crs (Banner: paragraphs 0118 and 0119).  Applicant has yet to show how the estimation of Rrs in Banner is not connected to Crs.
Regarding polynomial function, Applicant argues Banner does not disclose Pmus(t) being modeled by a polynomial function of time (Remarks: Page 8).
Examiner respectfully disagrees with this argument.  By broadest reasonable interpretation, a polynomial function is a mathematical expression that is the sum of two or more terms.  The equation of Pmus(t) in Banner shows multiple terms being added together (Banner: paragraph 0080).  Examiner suggests Applicant to go into further detail regarding what is meant by a polynomial function.  Even if Applicant tries to claim something more specific, Examiner introduces Mapleson et al. (“Ventilatory assistance and respiratory muscle activity”, British 
Regarding Pmus(t) being estimated, Applicant argues that Banner fails to disclose Pmus(t) being estimated by the estimate of Rrs (Remarks: Page 8).
Examiner respectfully disagrees with this argument.  Banner discloses an equation that uses Rrs to calculate the resulting Pmus(t) (Banner: paragraph 0080).  Banner also discloses the calculation of Rrs before determining the Pmus(t) (Banner: 720 and 730, Fig 7).  Applicant has yet to show how the calculation of Pmus(t) in Banner does not rely on Rrs.
Applicant’s arguments regarding the 35 USC 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference and/or interpretation applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant has amended the claims to further limit the Pmus(t) being modeled as a polynomial function of time and its estimation being based on direct fitting.  Applicant has also added a new claim that requires obtaining coefficients of the polynomial function to model Pmus(t).  To address these amendments and new claims, Examiner introduces Mapleson et al. (“Ventilatory assistance and respiratory muscle activity”, British Journal of Anaesthesia, 1998) which shows the modeling of Pmus(t) using a polynomial function of time (Mapleson: Fig 1, Page 435; second order polynomial were considered to give adequate fit, Results, paragraph 1, Page 436) and the retrieval of coefficients to model it (Mapleson: coefficients for adjusted waveform, Results, equations 1-4, Page 436).  Mapleson shows that the modeling and direct 
  
Claim Objections
Claim 20 is objected to because of the following informalities:  
A comma should be added after “breathing cycle duration” to correct the grammatical error (Claim 20, Line 8).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-13, and 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “respiratory muscle pressure” (Line 17).  This statement is indefinite because it is unclear if this is the same respiratory muscle pressure mentioned earlier in the claim.  It appears the applicant was trying to say they’re the same.  However, it is possible there 
Claim 1 states “the estimation of Rrs is based upon…a respiratory muscle pressure Pmus(t)” and “the Pmus(t) is estimated based upon the estimate of Rrs” (Lines 14-18).  This statement is indefinite because it is unclear how both values can estimate each other if both values are dependents on each other.  It appears the applicant was trying to say the Rrs is used in the estimation of the Pmus.  However, it is possible that the estimation of Rrs requires the Pmus(t) which cannot be estimated unless the Rrs is present, causing a contradiction.  Additionally, it is unclear which values are dependent with each other or how these values are being related to each other.  Therefore, the estimations of values cannot be determined.  For examination purposes, the claim limitation will be interpreted as the Rrs and Pmus(t) are associated or connected with each other in an equation and Pmus(t) is dependent on Rrs.  Similar rejections are applied to Claim 20 (Lines 12-16).
Claims 2-5, 7-13, and 21-24 are rejected for being dependent on rejected Claims 1 and 20.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Banner et al. (US 2003/0010339) in view of Jafari (US 2010/0071696) and Mapleson et al. (“Ventilatory assistance and respiratory muscle activity”, British Journal of Anaesthesia, 1998).
Regarding Claim 1, Banner discloses a medical ventilator device (apparatus of Fig 2) comprising: a ventilator (22, Fig 2) configured to deliver ventilation to a ventilated patient (22 delivers ventilation to 10, Fig 2); a pressure sensor (100, Fig 2) configured to measure airway pressure Py(t) (pressure of gas 32 within 10, Fig 2) of the ventilated patient (100 measures the pressure of gas 32 within 54, paragraph 0052, Lines 1-3); an air flow sensor (92, Fig 2) configured to measure air flow V̇(t) (flow of gas 32 traveling in and out of 10, Fig 2) into and out of the ventilated patient (flow rate measuring means generates a flow signal representative of the flow rate of gas 32, paragraph 0051, Lines 11-13); and a respiratory system analyzer (60, 62, 112, 110, 70, and/or 74, Fig 2) comprising a microprocessor (60, Fig 2) configured to estimate respiratory parameters of the ventilated patient (microprocessor 60 can perform operator-specific rs or Crs) (compliance, paragraph 0087 and paragraph 0122; elastance is inverted compliance which is well known in the art), wherein the estimation of Ers or Crs assumes that all estimated respiratory parameters are constant over the time window (the Crs and Rrs values are constants and may be determined statically, paragraph 0099; static measurements of the Crs and Rrs may be inputs into the microprocessor’s memory, paragraph 0106) (ii) respiratory system resistance (Rrs) (resistance: paragraph 0088 and paragraph 0121; Rrs is assumed as a constant value, paragraph 0108), wherein the estimation of Rrs is based upon the estimated value of Ers or Crs (equation where Rrs is estimated based on the Crs, paragraph 0127; equations, paragraphs 0118 and 0119) and a respiratory muscle pressure Pmus(t) (equation showing Rrs in relationship with mus(t)) (respiratory muscle pressure, paragraph 0082), wherein the Pmus(t) is estimated based upon the estimate of Rrs (equation showing Rrs in relationship with Pmus(t), paragraph 0080; 720 and 730, Fig 7).
Banner fails to disclose a plurality of time windows that cover a breathing cycle duration, performed continuously as the respective time window moves forward, wherein each of the time windows is a fraction of the breathing cycle duration; a respiratory muscle pressure Pmus(t) modeled by a polynomial function of time; the Pmus(t) is estimated by direct fitting.
However, Jafari, of the same field of endeavor, teaches systems and methods for efficient computation of patient respiratory muscle effort (Abstract) including a plurality of time windows that cover a breathing cycle duration, performed continuously as the respective time window moves forward, wherein each of the time windows is a fraction of the breathing cycle duration (respiratory predictive model is periodically reestablished, updated, and/or optimized at predetermined temporal windows during breathing cycles, paragraph 0036; model-predictive online identification approach involves continuous and breath-by-breath online evaluation and adaptive parameter optimization across the whole breath cycle as well as a number of defined temporal windows, paragraph 0093; respiratory predictive model may be solved during multiple successive sampling intervals or specified temporal windows, solved during particular windows of time during a breath cycle, paragraph 0113) to further update or adapt the parameters within the span of a breathing cycle for fast and continuous evaluation (paragraphs 0036 and 0093).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device to allow for multiple time windows within a breathing cycle, as taught by Jafari, to further update or adapt the parameters within the span of a breathing cycle for fast and continuous evaluation (Jafari: paragraphs 0036 
Banner-Jafari combination fails to teach a respiratory muscle pressure Pmus(t) modeled by a polynomial function of time; the Pmus(t) is estimated by direct fitting.
However, Mapleson, of the same field of endeavor and reasonably pertinent to the problem of modeling and predicting the behavior of Pmus(t), teaches a study to develop a lung model (Summary) including a respiratory muscle pressure Pmus(t) modeled by a polynomial function of time (Fig 1, Page 435; second order polynomial were considered to give adequate fit, Results, paragraph 1, Page 436); the Pmus(t) is estimated by direct fitting (Fig 1, Page 435; mathematical fitting procedures, Page 435; second order polynomial were considered to give adequate fit, Results, paragraph 1, Page 436) to allow for an active lung model to be made to respond in a manner typical of patients requiring ventilatory assistance (last paragraph, Page 438) and to provide a model lung that mimics the response of patient to an assistance or load imposed by a ventilator (paragraph 2, Page 434).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add Pmus(t) modeled as a polynomial function of time and having Pmus(t) estimated by direct fitting within the controller of the device, as taught by Mapleson, to allow for an active lung model to be made to respond in a manner typical of patients requiring ventilatory assistance (Mapleson: last paragraph, Page 438) and to provide a model lung that mimics the response of patient to an assistance or load imposed by a ventilator (Mapleson: paragraph 2, Page 434).  The addition of the Pmus(t) as a polynomial model allows for predicting and simulating the behavior of Pmus(t) over time and provides a reference point to 
Regarding Claim 2, Banner-Jafari-Mapleson combination teaches the MWLS estimation includes, for each time window of the plurality of time windows of the MWLS estimation (Banner: method for dynamically determining Crs and Rrs is to use the least-squares method, paragraph 0109; determination of compliance value is based upon data samples sensed or measured for a complete breath from beginning of inspiration to end of expiration, paragraph 0127; microprocessor is capable of measuring and estimating within a specific time window that is moving and adapting depending on the patient; Jafari: respiratory predictive model may be solved during multiple successive sampling intervals or specified temporal windows, solved during particular windows of time during a breath cycle, paragraph 0113), performing in order: estimating a first value (Banner: value of Crs, paragraph 0107) as an estimate of one of (i) the respiratory system elastance or compliance and (ii) the respiratory system resistance (Banner: determination of Crs and Rrs can be done “on the fly” which results in real-time computation and real-time values, paragraph 0107); estimating a second value (Banner: value of Rrs, paragraph 0107) as an estimate of the other of (i) the respiratory system elastance or compliance and (ii) the respiratory system resistance (Banner: determination of Crs and Rrs can be done “on the fly” which results in real-time computation and real-time values, paragraph 0107) using the first value (Banner: Rrs and/or Crs can be determined using the equations that show their relationship, paragraph 0119; paragraph 0127, Lines 10-12; paragraph 0110, Lines 10-13); and estimating the respiratory muscle pressure using the first value and the second value (Banner: respiratory muscle pressure can be estimated using the equations, paragraph 0080; real-time calculation of 
Regarding Claim 3, Banner-Jafari-Mapleson combination teaches the first value is either the respiratory elastance or compliance (Banner: value of Crs, paragraph 0107) and the second value is the respiratory system resistance (Banner: value of Rrs, paragraph 0107; determination of Crs and Rrs can be done “on the fly” which results in real-time computation and real-time values, paragraph 0107; Rrs and/or Crs can be determined using the equations that show their relationship, paragraph 0119; paragraph 0127, Lines 10-12; paragraph 0110, Lines 10-13).
Regarding Claim 11, Banner-Jafari-Mapleson combination teaches a display (Banner: 70, Fig 2) configured to display one or more of the respiratory parameters of the ventilated patient estimated by the respiratory system analyzer (Banner: 70 outputs and displays output signals including determined data like respiratory muscle pressure and work of breathing, paragraph 0060).
Regarding Claim 12, Banner-Jafari-Mapleson combination teaches the ventilator is programmed to adjust a positive air pressure output by the ventilator (Banner: means of automatically, continually, and proportionally adjusting the pressure support ventilation level to maintain work of breathing, paragraph 0037, Lines 14-25) in synchrony with increasing or decreasing magnitude of the respiratory muscle pressure (Pmus(t)) (Banner: work of breathing is dependent on the muscle pressure Pmus as shown in the equation, paragraph 0129; means of automatically, continually, and proportionally adjusting the pressure support ventilation level to maintain work of breathing, paragraph 0037, Lines 14-25) in order to reduce patient-ventilator dyssynchrony.
Claims 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Banner et al. (US 2003/0010339), Jafari (US 2010/0071696), and Mapleson et al. (“Ventilatory assistance and respiratory muscle activity”, British Journal of Anaesthesia, 1998) as applied to Claim 2,  in further view of Younes (US 2003/0159695).
Regarding Claim 4, Banner-Jafari-Mapleson combination teaches the claimed invention of Claim 2.  Banner-Jafari-Mapleson combination also teaches an air volume                         
                            V
                            
                                
                                    t
                                
                            
                            =
                            
                                ∫
                                
                                    
                                        
                                            V
                                        
                                        ˙
                                    
                                
                            
                            (
                            t
                            )
                            d
                            t
                        
                     (Banner: tidal volume is extracted from flow signal by integrating flow signal data over time, paragraph 0077, Lines 12-17).
Banner-Jafari-Mapleson combination fails to teach the operation optimizes the respiratory system elastance Ers, the respiratory system resistance Rrs, and a difference ΔPmus of the respiratory muscle pressure Pmus (t) of an equation: 
                
                    ∆
                    
                        
                            P
                        
                        
                            y
                        
                    
                    
                        
                            t
                        
                    
                    =
                    
                        
                            R
                        
                        
                            r
                            s
                        
                    
                    ∆
                    
                        
                            V
                        
                        ˙
                    
                    
                        
                            t
                        
                    
                    
                        
                            +
                            E
                        
                        
                            r
                            s
                        
                    
                    ∆
                    V
                    
                        
                            t
                        
                    
                    +
                    ∆
                    
                        
                            P
                        
                        
                            m
                            u
                            s
                        
                    
                
             
Are optimized with respect to the measured values of the Py(t) and the air flow V̇(t) in each of the time windows of the MWLS where                         
                            ∆
                            
                                
                                    P
                                
                                
                                    y
                                
                            
                            
                                
                                    t
                                
                            
                            =
                            
                                
                                    P
                                
                                
                                    y
                                
                            
                            
                                
                                    t
                                
                            
                            -
                            
                                
                                    P
                                
                                
                                    y
                                
                            
                            
                                
                                    t
                                    -
                                    1
                                
                            
                        
                     and                         
                            ∆
                            
                                
                                    V
                                
                                ˙
                            
                            
                                
                                    t
                                
                            
                            =
                            
                                
                                    V
                                
                                ˙
                            
                            
                                
                                    t
                                
                            
                            -
                            
                                
                                    V
                                
                                ˙
                            
                            
                                
                                    t
                                    -
                                    1
                                
                            
                        
                     and                         
                            ∆
                            V
                            
                                
                                    t
                                
                            
                            =
                            V
                            
                                
                                    t
                                
                            
                            -
                            V
                            (
                            t
                            -
                            1
                            )
                        
                    .
However, Younes, of the same field of endeavor, teaches a method and apparatus for determining respiratory system resistance (Abstract) including an operation (method of determining respiratory system resistance, paragraph 0006; the equation, paragraph 0025) optimizing the respiratory system elastance Ers (passive respiratory elastance, paragraph 0005), the respiratory system resistance Rrs (respiratory resistance, paragraph 0005) and a difference ΔPmus (ΔPmus (T0[Wingdings font/0xE0]T1), paragraph 0006) of the respiratory muscle pressure Pmus (t) (pressure generated by respiratory muscles, paragraph 0002, Lines 1-7) of an equation: 
                        
                            ∆
                            
                                
                                    P
                                
                                
                                    y
                                
                            
                            
                                
                                    t
                                
                            
                            =
                            
                                
                                    R
                                
                                
                                    r
                                    s
                                
                            
                            ∆
                            
                                
                                    V
                                
                                ˙
                            
                            
                                
                                    t
                                
                            
                            
                                
                                    +
                                    E
                                
                                
                                    r
                                    s
                                
                            
                            ∆
                            V
                            
                                
                                    t
                                
                            
                            +
                            ∆
                            
                                
                                    P
                                
                                
                                    m
                                    u
                                    s
                                
                            
                        
                     (the equation, paragraph 0025; when the equation is rearranged, the equation ends up looking like:                         
                            R
                            ∆
                            
                                
                                    V
                                
                                ˙
                            
                            +
                            E
                            ∆
                            V
                            -
                            ∆
                            
                                
                                    P
                                
                                
                                    m
                                    u
                                    s
                                
                            
                            =
                            ∆
                            
                                
                                    P
                                
                                
                                    a
                                    w
                                
                            
                        
                    ; ΔPmus is negative but can be made positive since negative/positive pressure values are based on pressure difference/gradient relative to two locations)
Are optimized with respect to measured values of the Py(t) and the V̇(t) (airway pressure and air flow are measured, paragraph 0006, Lines 10-14) in each of the time windows (time window between T0 and T1 or T0 and T-1, Fig 1) of the MWLS (use of extrapolation to estimate, paragraph 0006, Lines 13-19; use of regression analysis to estimate ΔPmus into different time windows, paragraph 0072) where                         
                            ∆
                            
                                
                                    P
                                
                                
                                    y
                                
                            
                            
                                
                                    t
                                
                            
                            =
                            
                                
                                    P
                                
                                
                                    y
                                
                            
                            
                                
                                    t
                                
                            
                            -
                            
                                
                                    P
                                
                                
                                    y
                                
                            
                            
                                
                                    t
                                    -
                                    1
                                
                            
                        
                     (                        
                            ∆
                            
                                
                                    P
                                
                                
                                    a
                                    w
                                
                            
                        
                    , paragraph 0025) and                         
                            ∆
                            
                                
                                    V
                                
                                ˙
                            
                            
                                
                                    t
                                
                            
                            =
                            
                                
                                    V
                                
                                ˙
                            
                            
                                
                                    t
                                
                            
                            -
                            
                                
                                    V
                                
                                ˙
                            
                            
                                
                                    t
                                    -
                                    1
                                
                            
                        
                     (                        
                            ∆
                            
                                
                                    V
                                
                                ˙
                            
                        
                    , paragraph 0025) and                         
                            ∆
                            V
                            
                                
                                    t
                                
                            
                            =
                            V
                            
                                
                                    t
                                
                            
                            -
                            V
                            (
                            t
                            -
                            1
                            )
                        
                     (                        
                            ∆
                            V
                        
                    , paragraph 0025) to reduce the computational requirements necessary to determine resistance as well as reduce the time required to obtain information that is clinically useful (paragraph 0004, Lines 10-19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add this equation into the microprocessor of Banner-Jafari combination, as taught by Younes, to reduce the computational requirements necessary to determine resistance as well as reduce the time required to obtain information that is clinically useful (Younes: paragraph 0004, Lines 10-19).
Regarding Claim 5, Banner-Jafari-Mapleson-Younes combination teaches the respiratory muscle pressure Pmus(t) and one of the respiratory system elastance Ers and the respiratory system resistance Rrs of an equation:
                        
                            
                                
                                    P
                                
                                
                                    y
                                
                            
                            
                                
                                    t
                                
                            
                            =
                            
                                
                                    R
                                
                                
                                    r
                                    s
                                
                            
                            
                                
                                    V
                                
                                ˙
                            
                            
                                
                                    t
                                
                            
                            
                                
                                    +
                                    E
                                
                                
                                    r
                                    s
                                
                            
                            V
                            
                                
                                    t
                                
                            
                            +
                            
                                
                                    P
                                
                                
                                    m
                                    u
                                    s
                                
                            
                            (
                            t
                            )
                        
                     (Banner: equation, paragraph 0080; when the equation is rearranged, the equation ends up looking like:                         
                            
                                
                                    P
                                
                                
                                    a
                                    o
                                
                            
                            
                                
                                    t
                                
                            
                            =
                            
                                
                                    P
                                
                                
                                    m
                                    u
                                    s
                                
                            
                            
                                
                                    t
                                
                            
                            +
                            
                                
                                    
                                        
                                            
                                                
                                                    V
                                                
                                                
                                                    a
                                                    o
                                                
                                            
                                            
                                                
                                                    t
                                                
                                            
                                        
                                        
                                            
                                                
                                                    C
                                                
                                                
                                                    r
                                                    s
                                                
                                            
                                        
                                    
                                
                            
                            -
                            
                                
                                    V
                                
                                
                                    a
                                    o
                                
                            
                            
                                
                                    t
                                
                            
                            
                                
                                    R
                                
                                
                                    r
                                    s
                                
                            
                            +
                            b
                            a
                            s
                            e
                            l
                            i
                            n
                            e
                             
                            p
                            r
                            e
                            s
                            s
                            u
                            r
                            e
                        
                    ; Ers is the Crs inverted; air flow rate is negative but can be made positive since negative/positive pressure values are based on flow direction relative to two locations; baseline pressure is given since it has to deal with the environment that the apparatus is in)
Are optimized with respect to the measured values of the Py(t) and the V̇(t) (Banner: pressure of breathing gas derived from 100, paragraph 0083; flow rate of breathing gas derived from 90, paragraph 0085) in each time window of the MWLS (Banner: microprocessor is capable of measuring and estimating within a specific time window that is moving and adapting depending on the patient) with the respiratory system resistance Rrs held fixed (Banner: Rrs or Crs can be predetermined and static, paragraph 0087 and paragraph 0088; Crs and Rrs may be determined statically, paragraph 0099, Lines 1-11).
Regarding Claim 8, Banner-Jafari-Mapleson-Younes combination teaches the respiratory muscle pressure is estimated as                         
                            
                                
                                    P
                                
                                
                                    y
                                
                            
                            
                                
                                    t
                                
                            
                            -
                            
                                
                                    
                                        
                                            R
                                        
                                        ^
                                    
                                
                                
                                    r
                                    s
                                
                            
                            
                                
                                    V
                                
                                ˙
                            
                            
                                
                                    t
                                
                            
                            
                                
                                    -
                                    
                                        
                                            E
                                        
                                        ^
                                    
                                
                                
                                    r
                                    s
                                
                            
                            V
                            
                                
                                    t
                                
                            
                        
                     (Banner: equation, paragraph 0080; Ers is the Crs inverted; air flow rate is positive but can be made negative since negative/positive pressure values are based on flow direction relative to two locations; baseline pressure is given since it has to deal with the environment that the apparatus is in) in each time window of the MWLS where Ȓrs and Ȇrs are the first and second values (Banner: determination of Crs and Rrs can be done “on the fly” which results in real-time computation and real-time values, paragraph 0107; Ers is Crs inverted).
Claims 20-21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Banner et al. (US 2003/0010339) in view of Jafari (US 2010/0071696), Mapleson et al. (“Ventilatory assistance and respiratory muscle activity”, British Journal of Anaesthesia, 1998), and Younes (US 2003/0159695).
y(t) (pressure of gas 32 within 10, Fig 2; 100 measures the pressure of gas 32 within 54, paragraph 0052, Lines 1-3) and air flow V̇(t) (flow of gas 32 traveling in and out of 10, Fig 2; flow rate measuring means generates a flow signal representative of the flow rate of gas 32, paragraph 0051, Lines 11-13) of a patient on a ventilator, the non-transitory storage medium comprising: instructions for applying moving window least squares (MWLS) estimation (method for dynamically determining Crs and Rrs is to use the least-squares method, paragraph 0109; determination of compliance value is based upon data samples sensed or measured for a complete breath from beginning of inspiration to end of expiration, paragraph 0127; microprocessor is capable of measuring and estimating within a specific time window that is moving and adapting depending on the patient) to successively estimate (determination of Crs and Rrs can be done “on the fly” which results in real-time computation and real-time values, paragraph 0107; real-time calculation of Crs and Rrs may be determined and thence, the average respiratory muscle pressure over a serial number of breaths of patient is determined, paragraph 0079), within each time window (determination of compliance value is based upon data samples sensed or measured for a complete breath from beginning of inspiration to end of expiration, paragraph 0127), respiratory parameters including, (i) respiratory system elastance Ers (compliance, paragraph 0087 and paragraph 0122; elastance is inverted compliance which is well known in the art), wherein the estimation of Ers or Crs assumes that all estimated respiratory parameters are constant over the time window (the Crs and Rrs values are constants and may be determined statically, paragraph 0099; static measurements rs (resistance: paragraph 0088 and paragraph 0121; Rrs is assumed as a constant value, paragraph 0108), wherein the estimation of Rrs is based upon the estimated value of Ers or Crs (equation where Rrs is estimated based on the Crs, paragraph 0127; equations, paragraphs 0118 and 0119) and a respiratory muscle pressure Pmus(t) (equation showing Rrs in relationship with Pmus(t), paragraph 0080), and (iii) the respiratory muscle pressure Pmus(t) (respiratory muscle pressure, paragraph 0082), wherein the Pmus(t) is estimated based upon the estimate of Rrs (equation showing Rrs in relationship with Pmus(t), paragraph 0080; 720 and 730, Fig 7), and an air volume                         
                            V
                            
                                
                                    t
                                
                            
                            =
                            
                                ∫
                                
                                    
                                        
                                            V
                                        
                                        ˙
                                    
                                
                            
                            (
                            t
                            )
                            d
                            t
                        
                     (tidal volume is extracted from flow signal by integrating flow signal data over time, paragraph 0077, Lines 12-17) and the MWLS estimation (ii) comprises fitting:
                        
                            
                                
                                    P
                                
                                
                                    y
                                
                            
                            
                                
                                    t
                                
                            
                            =
                            
                                
                                    R
                                
                                
                                    r
                                    s
                                
                            
                            
                                
                                    V
                                
                                ˙
                            
                            
                                
                                    t
                                
                            
                            
                                
                                    +
                                    E
                                
                                
                                    r
                                    s
                                
                            
                            V
                            
                                
                                    t
                                
                            
                            +
                            
                                
                                    P
                                
                                
                                    m
                                    u
                                    s
                                
                            
                            (
                            t
                            )
                        
                     (equation, paragraph 0080; when the equation is rearranged, the equation ends up looking like:                         
                            
                                
                                    P
                                
                                
                                    a
                                    o
                                
                            
                            
                                
                                    t
                                
                            
                            =
                            
                                
                                    P
                                
                                
                                    m
                                    u
                                    s
                                
                            
                            
                                
                                    t
                                
                            
                            +
                            
                                
                                    
                                        
                                            
                                                
                                                    V
                                                
                                                
                                                    a
                                                    o
                                                
                                            
                                            
                                                
                                                    t
                                                
                                            
                                        
                                        
                                            
                                                
                                                    C
                                                
                                                
                                                    r
                                                    s
                                                
                                            
                                        
                                    
                                
                            
                            -
                            
                                
                                    V
                                
                                
                                    a
                                    o
                                
                            
                            
                                
                                    t
                                
                            
                            
                                
                                    R
                                
                                
                                    r
                                    s
                                
                            
                            +
                            b
                            a
                            s
                            e
                            l
                            i
                            n
                            e
                             
                            p
                            r
                            e
                            s
                            s
                            u
                            r
                            e
                        
                    ; Ers is the Crs inverted; air flow rate is negative but can be made positive since negative/positive pressure values are based on flow direction relative to two locations; baseline pressure is given since it has to deal with the environment that the apparatus is in)
to obtain values for the Rrs, and the Pmus(t) (values found in the equation, paragraph 0080), where the Ers is set (compliance, paragraph 0087 and paragraph 0122; elastance is inverted compliance which is well known in the art), and the MWLS estimation (iii) comprises evaluating:                         
                            
                                
                                    P
                                
                                
                                    m
                                    u
                                    s
                                
                            
                            
                                
                                    t
                                
                            
                            =
                            
                                
                                    P
                                
                                
                                    y
                                
                            
                            
                                
                                    t
                                
                            
                            -
                            
                                
                                    R
                                
                                
                                    r
                                    s
                                
                            
                            
                                
                                    V
                                
                                ˙
                            
                            
                                
                                    t
                                
                            
                            -
                            
                                
                                    E
                                
                                
                                    r
                                    s
                                
                            
                            V
                            
                                
                                    t
                                
                            
                        
                     (equation, paragraph 0080; Ers is the Crs inverted; air flow rate is positive but can be made negative since negative/positive pressure values are based on flow direction relative to two locations; baseline pressure is given since it has to deal with the environment that the apparatus is in) where the Ers is set (method for dynamically determining rs is set (method for dynamically determining Crs and Rrs is to use the least-squares method, paragraph 0109; resistance: paragraph 0088 and paragraph 0121; Rrs is assumed as a constant value, paragraph 0108).  
Banner fails to disclose a plurality of time windows that cover a breathing cycle duration, performed continuously as the respective time window moves forward, wherein each of the time windows is a fraction of the breathing cycle duration; a respiratory muscle pressure Pmus(t) modeled by a polynomial function of time; the Pmus(t) is estimated by direct fitting.
However, Jafari, of the same field of endeavor, teaches systems and methods for efficient computation of patient respiratory muscle effort (Abstract) including a plurality of time windows that cover a breathing cycle duration, performed continuously as the respective time window moves forward, wherein each of the time windows is a fraction of the breathing cycle duration (respiratory predictive model is periodically reestablished, updated, and/or optimized at predetermined temporal windows during breathing cycles, paragraph 0036; model-predictive online identification approach involves continuous and breath-by-breath online evaluation and adaptive parameter optimization across the whole breath cycle as well as a number of defined temporal windows, paragraph 0093; respiratory predictive model may be solved during multiple successive sampling intervals or specified temporal windows, solved during particular windows of time during a breath cycle, paragraph 0113) to further update or adapt the parameters within the span of a breathing cycle for fast and continuous evaluation (paragraphs 0036 and 0093).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device to allow for multiple time 
Banner-Jafari combination fails to teach a respiratory muscle pressure Pmus(t) modeled by a polynomial function of time; the Pmus(t) is estimated by direct fitting.
However, Mapleson, of the same field of endeavor and reasonably pertinent to the problem of modeling and predicting the behavior of Pmus(t), teaches a study to develop a lung model (Summary) including a respiratory muscle pressure Pmus(t) modeled by a polynomial function of time (Fig 1, Page 435; second order polynomial were considered to give adequate fit, Results, paragraph 1, Page 436); the Pmus(t) is estimated by direct fitting (Fig 1, Page 435; mathematical fitting procedures, Page 435; second order polynomial were considered to give adequate fit, Results, paragraph 1, Page 436) to allow for an active lung model to be made to respond in a manner typical of patients requiring ventilatory assistance (last paragraph, Page 438) and to provide a model lung that mimics the response of patient to an assistance or load imposed by a ventilator (paragraph 2, Page 434).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add Pmus(t) modeled as a polynomial function of time and having Pmus(t) estimated by direct fitting within the controller of the device, as taught by Mapleson, to allow for an active lung model to be made to respond in a manner typical of patients requiring ventilatory assistance (Mapleson: last paragraph, Page 438) and to provide a model lung that mimics the response of patient to an assistance or load imposed by a ventilator (Mapleson: paragraph 2, Page 434).  The addition of the Pmus(t) as a polynomial model allows 
Banner-Jafari-Mapleson combination fails to teach the MWLS estimation (i) comprises fitting:
                
                    ∆
                    
                        
                            P
                        
                        
                            y
                        
                    
                    
                        
                            t
                        
                    
                    =
                    
                        
                            R
                        
                        
                            r
                            s
                        
                    
                    ∆
                    
                        
                            V
                        
                        ˙
                    
                    
                        
                            t
                        
                    
                    
                        
                            +
                            E
                        
                        
                            r
                            s
                        
                    
                    ∆
                    V
                    
                        
                            t
                        
                    
                    +
                    ∆
                    
                        
                            P
                        
                        
                            m
                            u
                            s
                        
                    
                
             
to ΔPy(t) to obtain the Ers, the Rrs, and ΔPmus, where the ΔPy(t) is a difference signal of the measured airway pressure, ΔV̇(t) is a difference signal of the measured air flow, ΔV(t) is a difference signal of respiratory system air volume, and ΔPmus is a constant.
However, Younes, of the same field of endeavor, teaches a method and apparatus for determining respiratory system resistance (Abstract) including a MWLS estimation (method of determining respiratory system resistance, paragraph 0006; the equation, paragraph 0025; use of extrapolation to estimate, paragraph 0006, Lines 13-19) (i) comprises fitting:
                        
                            ∆
                            
                                
                                    P
                                
                                
                                    y
                                
                            
                            
                                
                                    t
                                
                            
                            =
                            
                                
                                    R
                                
                                
                                    r
                                    s
                                
                            
                            ∆
                            
                                
                                    V
                                
                                ˙
                            
                            
                                
                                    t
                                
                            
                            
                                
                                    +
                                    E
                                
                                
                                    r
                                    s
                                
                            
                            ∆
                            V
                            
                                
                                    t
                                
                            
                            +
                            ∆
                            
                                
                                    P
                                
                                
                                    m
                                    u
                                    s
                                
                            
                        
                     (the equation, paragraph 0025; when the equation is rearranged, the equation ends up looking like:                         
                            R
                            ∆
                            
                                
                                    V
                                
                                ˙
                            
                            +
                            E
                            ∆
                            V
                            -
                            ∆
                            
                                
                                    P
                                
                                
                                    m
                                    u
                                    s
                                
                            
                            =
                            ∆
                            
                                
                                    P
                                
                                
                                    a
                                    w
                                
                            
                        
                    ; ΔPmus is negative but can be made positive since negative/positive pressure values are based on pressure difference/gradient relative to two locations)
to ΔPy(t) to obtain values for the Ers, the Rrs, and ΔPmus (Ers, Rrs, and ΔPmus in equation, paragraph 0025), where the ΔPy(t) is a difference signal of the measured airway pressure (                        
                            ∆
                            
                                
                                    P
                                
                                
                                    a
                                    w
                                
                            
                        
                    , paragraph 0025), ΔV̇(t) is a difference signal of the measured air flow (                        
                            ∆
                            
                                
                                    V
                                
                                ˙
                            
                        
                    , paragraph 0025), ΔV(t) is a difference signal of an air volume (                        
                            ∆
                            V
                        
                    , paragraph 0025), and ΔPmus is a constant (ΔPmus (T0[Wingdings font/0xE0]T1), paragraph 0006; ΔPmus between the two time intervals would be constant since it is a discrete estimation) to reduce the computational requirements necessary to determine resistance 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add this equation into the microprocessor of Banner-Jafari-Mapleson combination, as taught by Younes, to reduce the computational requirements necessary to determine resistance as well as reduce the time required to obtain information that is clinically useful (Younes: paragraph 0004, Lines 10-19).
Regarding Claim 21, Banner-Jafari-Mapleson-Younes combination teaches the respiratory system elastance Ers is represented as a respiratory system compliance Crs=1/Ers (Banner: Crs, paragraph 0087; Crs is elastance inverted which is well known in the art).
Regarding Claim 24, Banner-Jafari-Mapleson-Younes combination teaches instructions for obtaining values for ai coefficients of the polynomial function of time a0 + a1t + … antn used to model Pmus(t) (Mapleson: Fig 1, Page 435; second order polynomial were considered to give adequate fit, Results, paragraph 1, Page 436; coefficients for adjusted waveform, Results, equations 1-4, Page 436; equations 1-4 show the coefficients alongside the polynomial function in which it is a second order polynomial, Results, equations 1-4, Page 436).  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Banner et al. (US 2003/0010339), Jafari (US 2010/0071696), Mapleson et al. (“Ventilatory assistance and respiratory muscle activity”, British Journal of Anaesthesia, 1998), and Younes (US 2003/0159695) as applied to Claim 6, and in further view of Mulqueeny et al. (US 2013/0152934).
Regarding Claim 7, Banner-Jafari-Mapleson-Younes combination teaches the claimed invention of Claim 6.  Banner-Jafari-Mapleson-Younes combination fails to teach the respiratory rs is modeled by a zeroth order polynomial function of time, a first order polynomial function of time, and a second order polynomial function of time and the respiratory system resistance Rrs modeled by the three polynomial functions of time are combined.
However, Mulqueeny, of the same field of endeavor, teaches a controller or processor implementing detection of respiratory related conditions (Abstract) including a modeling operation is repeated (auto-sync operation may be repeated for further cycles, paragraph 0168) and the respiratory system resistance Rrs modeled by the three functions of time are combined (determination of pressure for resistance computation, paragraph 0171; determine resistance for current breathing cycle, paragraph 0172; determination of resistance and compliance may be made by multiple linear regression method, paragraph 0177) since regression analysis is a known technique of estimating relationships and there is a desire to develop methods to automate synchronization to further improve respiratory treatment apparatuses (paragraph 0007).  Mulqueeny also teaches Pmus(t) modeled by second order polynomial functions of time (Pmus is a second order polynomial function, paragraph 0071) since it is known to model the curve shape of muscular pressure using a polynomial function and the choice is justified based on recordings of healthy subjects (paragraph 0099).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to model Pmus and Rrs as a polynomial function and to utilize regression to estimate data, as taught by Mulqueeny, since regression analysis is a known technique of estimating relationships and there is a desire to develop methods to automate synchronization to further improve respiratory treatment apparatuses (Mulqueeny: paragraph 0007).  Additionally, it is known to model the curve shape of muscular pressure using a 
Banner-Jafari-Mapleson-Younes-Mulqueeny combination teaches determination of resistance and compliance may be made by multiple linear regression method (Mulqueeny: paragraph 0177).  Banner-Jafari-Mapleson-Younes-Mulqueeny combination fails to teach the second value is modeled by a zeroth order polynomial function of time, a first order polynomial function of time, and a second order polynomial function of time.
However, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have the second value is modeled by a zeroth order polynomial function of time, a first order polynomial function of time, and a second order polynomial function of time since Mulqueeny already teaches that the Pmus(t) can be modeled as a polynomial function (Mulqueeny: paragraph 0071) and that polynomial regression is a well-known type of regression analysis in the art that utilizes the least squares method as taught by Banner (Banner: method for dynamically determining Crs and Rrs is to use the least-squares method, paragraph 0109).  Additionally, one of ordinary skill in the art could model the second value through a zeroth order polynomial function of time, a first order polynomial function of time, and a second order polynomial function of time in order to determine or figure out which models estimate the second value the best through observation and simple experimental testing.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Banner et al. (US 2003/0010339), Jafari (US 2010/0071696), and Mapleson et al. (“Ventilatory assistance and respiratory muscle activity”, British Journal of Anaesthesia, 1998) as applied to Claim 2 in view of Knobbe et al. (US 2002/0099282).

However, Knobbe, reasonably pertinent to the problem of filtering the signal and to indicate uncertainties, teaches a real-time glucose estimator (Abstract) including a Kalman filter (Kalman filter box, Fig 1A) is applied to a value (Kalman filter takes in estimator configurations from the patient health monitor and measurements from the glucose sensor into the Kalman filter, Fig 1A; measurement and time updates to provide real time estimates within a recursive loop, Fig 3A) to accommodate for nonlinear stochastic models specifically generated from sensor outputs and ancillary inputs and to assess performance of the sensor and/or optimal estimator in real time (paragraph 0012 and paragraph 0014).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a Kalman filter to the microprocessor of Banner-Jafari-Mapleson combination, as taught by Knobbe, to accommodate for nonlinear stochastic models specifically generated from sensor outputs and ancillary inputs and to assess performance of the sensor and/or optimal estimator in real time (Knobbe: paragraph 0012 and paragraph 0014).  Since Banner uses pressure and flow sensors to generate sensor outputs, applying a Kalman filter will help to perform optimal estimation of stochastic variables as well as track the reliability of the sensors. 
Regarding Claim 10, Banner-Jafari-Mapleson-Knobbe combination teaches an uncertainty metric (Knobbe: output is some known function of parameters controlled within specified uncertainties, decision and display function utilizes statistical testing of estimator residual errors using estimator variances and covariances, paragraph 0040) is generated for the .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Banner et al. (US 2003/0010339), Jafari (US 2010/0071696), and Mapleson et al. (“Ventilatory assistance and respiratory muscle activity”, British Journal of Anaesthesia, 1998) as applied to Claim 1 in view of Jin et al. (US 2009/0062674).
Regarding Claim 13, Banner-Jafari-Mapleson combination teaches the claimed invention of Claim 1.  Banner-Jafari-Mapleson combination also teaches the ventilator is further programmed to control mechanical ventilation provided by the ventilator to maintain the estimated WoB at a setpoint WoB value (Banner: means of automatically, continually, and proportionally adjusting the pressure support ventilation level to maintain work of breathing within the predetermined work of breathing range, paragraph 0037, Lines 14-25; ventilation is controlled to be within a range of work of breathing values).
Banner-Jafari-Mapleson combination fails to teach the respiratory system analyzer is further configured to estimate a work of breathing (WoB) as                         
                            W
                            o
                            B
                            =
                            
                                ∫
                                
                                    
                                        
                                            P
                                        
                                        
                                            m
                                            u
                                            s
                                        
                                    
                                    
                                        
                                            t
                                        
                                    
                                    d
                                    V
                                    (
                                    t
                                    )
                                
                            
                        
                    .
However, Jin, of the same field of endeavor, teaches a spirometry-based device for continuous monitoring of work of breathing (Abstract) including a respiratory system analyzer (apparatus of Fig 1) is further configured to estimate a work of breathing (WoB) as                         
                            W
                            o
                            B
                            =
                            
                                ∫
                                
                                    P
                                    
                                        
                                            t
                                        
                                    
                                    d
                                    V
                                    (
                                    t
                                    )
                                
                            
                        
                    , dV(t) is a derivative of an air volume V(t), (value of WOB is integral of the airway 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to estimate the work of breathing using the continuous formula and the integral of the pressure, as taught by Jin, since it is a known definition of WOB and an important clinical parameter (paragraph 0012) that can be derived and calculated by microprocessors.  Additionally, estimating the WOB by using the integral of the pressure to derive discrete formulas is also obvious since analog/digital conversions of signals require signal analysis via discrete formulas.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Banner et al. (US 2003/0010339), Jafari (US 2010/0071696), and Mapleson et al. (“Ventilatory assistance and respiratory muscle activity”, British Journal of Anaesthesia, 1998) as applied to Claim 1, in further view of Norris (US 2007/0004977).
Regarding Claim 22, Banner-Jafari-Mapleson combination teaches the claimed invention of Claim 1.  Banner-Jafari-Mapleson combination fails to teach successive time windows of the plurality of time windows partially overlap.
However, Norris, reasonably pertinent to the problem of reducing noise, teaches a photoplethsymographic system for filtering signals (Abstract) including successive time windows of the plurality of time windows partially overlap (time-based signal is transformed over a second time window to generate a second transform signal, second time window disposed 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the time windows to overlap each other, as taught by Norris, to compare the first and second signals at a common time to identify noise components and allow for noise components to be subtracted from the time window (Norris: paragraph 0016).  This improvement allows for multiple time windows to overlap each other to observe common traits of a signal while allowing for the removal of noise in a signal.  
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Banner et al. (US 2003/0010339), Jafari (US 2010/0071696), Mapleson et al. (“Ventilatory assistance and respiratory muscle activity”, British Journal of Anaesthesia, 1998), and Younes (US 2003/0159695) as applied to Claim 20 above, in further view of Norris (US 2007/0004977).
Regarding Claim 23, Banner-Jafari-Mapleson-Younes combination teaches the claimed invention of Claim 20.  Banner-Jafari-Mapleson-Younes combination fails to teach successive time windows of the plurality of time windows partially overlap.
However, Norris, reasonably pertinent to the problem of reducing noise, teaches a photoplethsymographic system for filtering signals (Abstract) including successive time windows of the plurality of time windows partially overlap (time-based signal is transformed over a second time window to generate a second transform signal, second time window disposed within first time window, at least a portion of same time-based signal is transformed for two different but at least partially overlapping time windows, paragraph 0016) to compare the first 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the time windows to overlap each other, as taught by Norris, to compare the first and second signals at a common time to identify noise components and allow for noise components to be subtracted from the time window (Norris: paragraph 0016).  This improvement allows for multiple time windows to overlap each other to observe common traits of a signal while allowing for the removal of noise in a signal.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for art cited of interest including prior art that perform studies on predictive models and equations related to the various parameters within the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857.  The examiner can normally be reached on Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                                        

/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773